t c summary opinion united_states tax_court sal a westrich petitioner v commissioner of internal revenue respondent docket no 24926-10s filed date sal a westrich pro_se david j neuman for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to deductions arising from his research and writing activity claimed on his schedules c profit or loss from business and whether petitioner is liable for accuracy-related_penalties under sec_6662 background some of the facts have been deemed stipulated under rule f and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in new york at the time the petition was filed petitioner was born in france and became a u s citizen in since petitioner has been a professor of modern history at the pratt institute in brooklyn new york in petitioner began receiving retirement benefits from unless otherwise indicated all section references are to the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the pratt institute and social_security_benefits petitioner was eligible to retire in but did not instead he switched to teaching half time so could devote more time to his research and writing activity the subject matter of petitioner’s research and writing activity was french and he frequently traveled to france in connection therewith petitioner initially focused on writing plays one of his plays was produced in and another had a public reading however petitioner did not realize any income from these plays or any other plays he wrote at some point petitioner decided he had been overly optimistic regarding the potential success of writing plays and switched to writing historical studies however as with the plays petitioner did not realize any income from the historical studies petitioner did not consult with any accounting or financial advisers regarding his research and writing activity before petitioner had some writing experience in petitioner published a book titled the ormée of bordeaux a revolution during the fronde in he earned approximately dollar_figure from publishing an essay about the holocaust sometime in the early 1990s he earned approximately dollar_figure from publishing the history of basque architecture in architecture magazine and sometime in the late 1990s he earned dollar_figure from an essay about vincent van gogh in petitioner received a contract from the history press to write a book titled the wines of new jersey petitioner finished the book around date although petitioner is very optimistic about the commercial returns he did not introduce any evidence regarding how much income he expects to earn from the book for through petitioner attached schedules c to his federal_income_tax returns which stated his principal business was research-writer petitioner reported losses each year and never reported any business gross_receipts or income all of the losses related to expenses for petitioner’s trips to france petitioner characterized the expenses as basically living_expenses the expenses included renting a house in france and hiring a typist a driver and someone to clean the house petitioner did not maintain any books_or_records of these expenses on his schedules c for and petitioner reported losses of dollar_figure and dollar_figure respectively in petitioner reported wages of dollar_figure annuity income of dollar_figure and taxable social_security_benefits of dollar_figure resulting in total taxable_income of dollar_figure in petitioner reported wages of dollar_figure and taxable social_security_benefits of dollar_figure resulting in total taxable_income of dollar_figure on his schedules c for and petitioner reported losses of dollar_figure and dollar_figure respectively the record does not contain any evidence on the amounts of losses_incurred in through from to petitioner received a dollar_figure annuity_payment each year discussion i petitioner’s research and writing activity respondent argues that petitioner is not entitled to the loss deductions he claimed on his schedules c for the years at issue because his research and writing activity was not engaged in for profit petitioner claims that he engaged in the research and writing activity with an intent to realize profit a taxpayer may not fully deduct expenses regarding an activity under sec_162 or sec_212 if the activity is not engaged in for profit sec_183 c see also 94_tc_41 under sec_183 if an activity is not engaged in for profit no deduction attributable to that activity is allowed except to the extent provided by sec_183 in relevant part sec_183 allows deductions that would have been allowable had the activity been engaged in for profit but only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for expenses to be fully deductible under sec_162 or sec_212 taxpayers must show that they engaged in the activity with the primary objective of making a profit see 68_f3d_868 5th cir aff’g per curiam tcmemo_1993_634 see also foster v commissioner tcmemo_2012_207 the expectation of profit need not be reasonable but the taxpayer must conduct the activity with the actual and honest objective of making a profit 544_f3d_900 8th cir aff’g tcmemo_2007_309 we give greater weight to objective facts than to the taxpayer’s statement of intent sec_1_183-2 income_tax regs see also keating v commissioner f 3d pincite evidence from years after the years in issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in earlier years e g foster v commissioner tcmemo_2012_207 bronson v commissioner tcmemo_2012_17 generally a taxpayer bears the burden of proving that the requisite profit objective exists westbrook v commissioner f 3d pincite see also rule a foster v commissioner tcmemo_2012_207 in order to shift the burden the taxpayer among other things must introduce credible_evidence with respect to that issue sec_7491 see also 116_tc_438 credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted rendall v commissioner tcmemo_2006_174 aff’d 535_f3d_1221 10th cir see also higbee v commissioner t c pincite as discussed below petitioner failed to provide evidence for several of the factors the court considers in determining whether he had a profit objective if we were to consider solely the evidence petitioner presented we would find as a matter of fact that he did not engage in the research and writing activity for profit therefore petitioner failed to provide credible_evidence within the meaning of sec_7491 and the burden_of_proof remains with him sec_1_183-2 income_tax regs provides a nonexhaustive list of the following nine factors to be considered in determining whether an activity is engaged in for profit whether the taxpayer carries on the activity in a businesslike manner the expertise of the taxpayer and his or her advisers the time and effort expended by the taxpayer in carrying on the activity whether the taxpayer expects that the assets used in the activity might appreciate in value whether the taxpayer has had success carrying on other similar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and elements of personal pleasure or recreation all facts and circumstances are to be taken into account and no single factor is determinative sec_1_183-2 income_tax regs see also keating v commissioner f 3d pincite a manner in which petitioner carried on the activity sec_1_183-2 income_tax regs provides that carrying on an activity in a businesslike manner may be indicative of a profit objective the regulation further identifies three practices consistent with businesslike operations maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to that of profitable businesses of the same nature and changing operational methods and techniques to improve profitability see id the tax_court has found establishing a business plan to be a fourth practice evidencing businesslike operations see sanders v commissioner tcmemo_1999_208 see also dodds v commissioner tcmemo_2013_76 at petitioner did not introduce any evidence of a business plan he did not maintain any financial books or ledgers for his research and writing activity furthermore petitioner commingled the financial affairs of his research and writing activity with his personal finances this commingling of personal and activity funds is not indicative of businesslike practices see montagne v commissioner tcmemo_2004_252 aff’d 166_fedappx_265 8th cir perhaps the most important indication of whether an activity is being performed in a businesslike manner is whether the taxpayer implements methods for controlling losses including efforts to reduce expenses and generate income see foster v commissioner tcmemo_2012_207 dodge v commissioner tcmemo_1998_89 aff’d without published opinion 188_f3d_507 6th cir petitioner provided no evidence showing that he tried to reduce his expenses or implemented any cost-cutting measures rather petitioner reported losses each year petitioner’s failure to produce any income was a key factor in his failure to earn a profit see foster v commissioner tcmemo_2012_207 dodge v commissioner tcmemo_1998_89 petitioner alleges that he stopped writing plays and started writing historical studies in an attempt to improve profitability however petitioner did not produce any evidence demonstrating that he made a careful and thorough investigation of the potential profitability of this change before making it see foster v commissioner tcmemo_2012_207 citing 88_tc_464 this factor weighs against finding petitioner’s research and writing activity was engaged in for profit b expertise of petitioner or his advisers a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs taxpayers should not only familiarize themselves with the undertaking but should also consult or employ an expert if needed for advice on how to make the operation profitable 809_f2d_355 7th cir aff’g tcmemo_1985_523 courts have made clear that the focus is upon expertise and preparation with regard to the economic aspects of the particular business wesinger v commissioner tcmemo_1999_372 citing 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir when petitioner began his research and writing activity he had more than years of experience as a history professor thus we find he had subject matter expertise with respect to his historical studies projects petitioner also had some limited prior experience with publishing his work however petitioner did not establish that this limited experience provided him with any expertise on how to make his research and writing activity a profitable venture moreover despite incurring significant losses and earning no income petitioner never solicited the aid of any professional business advisers because petitioner lacked expertise with respect to the economic aspects of his research and writing activity this factor weighs against finding petitioner’s research and writing activity was engaged in for profit c time and effort expended the fact that a taxpayer spends much time and effort in conducting an activity may indicate that he or she has a profit objective particularly if the activity does not have substantial personal or recreational aspects sec_1 b income_tax regs petitioner testified that he stopped teaching full time in so that he could devote time to his research and writing activity and he asserts on brief that the creative process is enormously time-consuming however petitioner presented no evidence regarding how much time and effort he actually spent on his research and writing activity this factor weighs against finding petitioner’s research and writing activity was engaged in for profit d expectation that assets used in the activity may appreciate in value the expectation that assets used in the activity will appreciate in value sufficiently to lead to an overall profit when netted against losses may indicate a profit_motive sec_1_183-2 income_tax regs petitioner had no assets devoted to the research and writing activity this factor is neutral e success in similar or dissimilar activities if a taxpayer has previously engaged in similar activities and made them profitable this success may show that the taxpayer has a profit objective even though the activity is presently unprofitable sec_1_183-2 income_tax regs success in unrelated activities may also be indicative of a profit objective in the challenged activity see daugherty v commissioner tcmemo_1983_188 finding that a taxpayer who started and maintained a profitable screws product company had reason to believe he would be successful in a farming activity conversely a lack of such experience does not necessarily indicate the activity was not engaged in with the objective of making a profit arwood v commissioner tcmemo_1993_352 petitioner has not shown that his prior writing activities were profitable petitioner’s publications before were sporadic and earned only limited income thus we cannot find on the basis of petitioner’s prior writing experience that he engaged in the research and writing activity for profit however we reject respondent’s argument that because petitioner earned so little income from his prior publications he knew that his researching and writing activity would not be profitable instead we find this factor to be neutral f history of income or loss a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit objective sec_1_183-2 income_tax regs see also golanty v commissioner t c pincite a series of losses during the startup phase of an activity does not necessarily indicate the activity is not engaged in for profit sec_1_183-2 income_tax regs but where losses continue to be sustained beyond the customary startup_period that may be an indication the activity is not engaged in for profit id petitioner incurred losses each year of his research and writing activity and has never earned any income from it petitioner argues however that the activity was still in its startup phase during the years at issue while we appreciate that it can take a writer many years to produce a play or a book petitioner has provided no evidence to support a finding that he was in a startup phase petitioner has offered no evidence regarding what projects he was working on during these alleged startup years thus we do not know whether petitioner spent several years writing one work or started and stopped a new project every few months without such information we cannot conclude that petitioner was in the startup_period for eight years moreover petitioner continued to travel to france and incur substantial losses despite never earning any income petitioner’s continued spending of tens of thousands of dollars on his research and writing activity despite substantial losses and no income suggests the activity was not carried on for profit this factor weighs against finding petitioner’s research and writing activity was engaged in for profit g amount of occasional profits the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit_motive see sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit id in addition a small chance to make a large profit may indicate that a taxpayer has a profit objective even if he or she has large continuous losses lundquist v commissioner tcmemo_1999_83 slip op pincite citing sec_1_183-2 income_tax regs aff’d without published opinion 211_f3d_600 11th cir between the time he started his research and writing activity in and the years in issue petitioner had never earned a profit petitioner argues that he is involved in intellectual and creative work in which the returns are uncertain but the chance of a large return is great however petitioner has failed to introduce any evidence regarding what he was writing and how much profit he expected to earn without knowing petitioner’s profit expectations it is impossible for the court to determine whether they were reasonable while we understand that one successful book could be profitable enough to justify years of losses petitioner has failed to show it was reasonable for him to believe he was working on a book with enough potential economic success to justify the substantial losses he incurred year after year petitioner argues that his publishing agreement with the history press establishes that his expectation of profit was reasonable however the losses petitioner incurred during the years at issue were not related to the wines of new jersey additionally petitioner did not introduce any evidence regarding the expected income from this book it is unknown whether the potential profit no evidence was presented that petitioner earned any profit after the years in issue the publishing agreement establishes that petitioner is to receive royalties continued from this publishing agreement was significant enough to offset all the losses petitioner incurred in his research and writing activity this factor weighs against finding petitioner’s research and writing activity was engaged in for profit h financial status substantial income from sources other than the activity in question particularly if the activity’s losses generate substantial tax benefits may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs petitioner received substantial income from sources other than his research and writing activity and derived substantial tax benefits from deducting the losses associated with his research and writing activity in petitioner’s loss from his research and writing activity offset of his dollar_figure taxable_income in petitioner’s loss from his research and writing activity offset of his dollar_figure taxable_income this factor weighs against finding petitioner’s research and writing activity was engaged in for profit continued based upon sales of the book but there is no evidence regarding how many books are expected to be sold and at what price i elements of personal pleasure or recreation personal motives for carrying on an activity may indicate the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs petitioner did not testify as to the enjoyment he derived or lack thereof from his research and writing activity but it is likely that he derived at least some personal pleasure from it and the trips to france otherwise he would not have continued it each year while incurring such significant losses see dodds v commissioner tcmemo_2013_76 at questioning whether taxpayer would have continued his money-losing horse breeding activity for years if he did not receive some satisfaction from the work this factor is neutral j conclusion considering the factors discussed above we find that petitioner’s research and writing activity was not engaged in for profit and the related expenses are therefore not deductible under sec_162 or sec_212 for any of the years at issue respondent’s determination of deficiencies based on that determination is sustained ii accuracy-related_penalties pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority for the tax treatment of the item sec_6662 the burden of production is on the commissioner to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 higbee v commissioner t c pincite the understatement of income_tax on petitioner’s federal_income_tax return is substantial furthermore for both and petitioner’s records were insufficient to substantiate several of his claimed deductions and he failed to keep adequate books_and_records accordingly respondent has met his burden of production see smith v commissioner tcmemo_1998_33 sec_1 b income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite petitioner offered no evidence that he acted with reasonable_cause and in good_faith accordingly we hold that petitioner is liable for a sec_6662 accuracy-related_penalty due to negligence or disregard of rules or regulations to reflect the foregoing decision will be entered for respondent
